The Chancellor.
In a suit by or against a wife for a divorce, where she has no separate property of her own *422to support herself and enable her to carry on her suit, or make her defence, and her husband has property, the Court will compel him to make a suitable allowance for her maintenance pending the suit, and to furnish her with the means of employing counsel. Mix v. Mix, 1 J. C. R. 108; Denton v. Denton, Id. 364; Wood v. Wood, 2 Paige R. 109. But for this wise provision of law, a wife, without relatives or friends to protect her rights, would be deprived of the means of applying to the judicial tribunals of the country for redress, when her rights were invaded by her husband; and of supporting herself pending the litigation.
Defendant’s affidavit denying the cruelty, is no answer to the application, but it may, and should, be received to aid the Court in the exercise of a sound discretion, in fixing the sum to be allowed. Wright v. Wright, 1 Edw. Ch. R. 62; Smith v. Smith, Id. 255; Stanford v. Stanford, Id. 317; Poynter on Marr. and Din. 250, 251.
As the petition does not state what particular property defendant has, or what his pecuniary circumstances are, I shall direct a reference to a Master to inquire into them, and to report what amount ought to be allowed to complainant.
Motion granted.